

117 HR 4260 IH: Investing in Commonsense Ballistic Missiles Act of 2021
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4260IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Garamendi (for himself, Mr. Khanna, Mr. Beyer, Mr. McGovern, Mr. Huffman, Mr. Doggett, Mr. Lieu, Mr. Blumenauer, Ms. Lee of California, and Mr. Foster) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the life of the Minuteman III and pause the development of the new ground-based strategic deterrent program to reduce immediate and long-term costs.1.Short titleThis Act may be cited as the Investing in Commonsense Ballistic Missiles Act of 2021 or the ICBM Act.2.FindingsCongress finds the following:(1)According to the Congressional Budget Office, the projected cost to sustain and modernize the United States nuclear arsenal, as of 2017, is $1.2 trillion in 2017 dollars over the 2017–2046 period: more than $800 billion to operate and sustain (that is, incrementally upgrade) nuclear forces and about $400 billion to modernize them. With inflation, the cost rises to $1,700,000,000,000 and does not include the cost of the additional nuclear capabilities proposed in the 2018 Nuclear Posture Review.(2)The Government Accountability Office found in July 2020 that the Department of Defense and the National Nuclear Security Administration have still not taken meaningful steps to address affordability concerns or heeded the Government Accountability Office’s recommendation to consider deferring the start of or cancelling specific modernization programs, including the W87–1 warhead modification program, to address increases in the weapons activities budget requests of the National Nuclear Security Administration.(3)The ground-based strategic deterrent program is expected to cost between $93,100,000,000 and $95,800,000,000 which does not include the cost of the W87–1 warhead modification program or the cost to produce new plutonium pits for the warhead. The total estimated life cycle cost of the ground based strategic deterrent program is $264,000,000,000, and the program is intended to replace 400 deployed Minuteman III missiles with more than 600 new missiles, to allow for test flights and spares.(4)The Air Force awarded a sole-source contract to Northrop Grumman for the engineering and manufacturing component of the ground-based strategic deterrent program in September 2020, raising concerns that the absence of competition for the award may result in higher than projected costs to United States taxpayers.(5)The National Nuclear Security Administration is also in the early stages of developing a replacement intercontinental ballistic missile warhead, the W87–1, and expanding plutonium pit production to build new warhead cores, costing at least $12,000,000,000 and $9,000,000,000, respectively, to meet the modernization needs of the ground-based strategic deterrent program.(6)Maintaining and updating the current Minuteman III missiles is possible for multiple decades and, according to the Congressional Budget Office, through 2036 this would cost $37,000,000,000 less in 2017 dollars than developing and deploying the ground-based strategic deterrent program.(7)On April 3, 2019, Lieutenant General Richard M. Clark, then-Air Force Deputy Chief of Staff for Strategic Deterrence and Nuclear Integration, noted in testimony before the Committee on Armed Services of the House of Representatives that we have one more opportunity to conduct life extension on the Minuteman III intercontinental ballistic missile, indicating the technical feasibility of extending the Minuteman III missile despite his stated preference for the ground-based strategic deterrent.(8)Even in the absence of an intercontinental ballistic missile leg of the triad, the 2018 Nuclear Posture Review signaled that the United States would have an assured retaliatory capability in the form of ballistic missile submarines, which are, at present, virtually undetectable, and there are no known, near-term credible threats to the survivability of the [ballistic missile submarine] force, a benefit that will be enhanced as the Department of Defense moves to replace the Ohio class ballistic submarine fleet with the new Columbia class ballistic missile fleet.(9)While intercontinental ballistic missiles had historically been the most responsive leg of the United States nuclear triad, advances in ballistic missile submarine communications now provide immediate dissemination of information during wartime.(10)Intercontinental ballistic missiles cannot be recalled, leaving decision-makers with mere minutes to decide whether to launch the missiles before they are destroyed, known as a posture of launch on warning or launch under attack in the face of a perceived nuclear attack, greatly increasing the risk of a national leader initiating a nuclear war by mistake.(11)In 1983, Stanislav Petrov, a former lieutenant colonel of the Soviet Air Defense Forces correctly identified a false warning in an early warning system that showed several United States incoming nuclear missiles, preventing Soviet leaders from launching a retaliatory response, earning Colonel Petrov the nickname the man who saved the world.(12)Former Secretary of Defense William Perry, who once briefed President Bill Clinton on a suspected Russian first nuclear strike, wrote that the ground-based leg of the nuclear triad is destabilizing because it invites an attack and intercontinental ballistic missiles are some of the most dangerous weapons in the world and could even trigger an accidental nuclear war.(13)General James Cartwright, former vice chair of the Joint Chiefs of Staff and former Commander of the United States Strategic Command, wrote, with Secretary Perry, [T]he greatest danger is not a Russian bolt but a US blunder—that we might accidentally stumble into nuclear war. As we make decisions about which weapons to buy, we should use this simple rule: If a nuclear weapon increases the risk of accidental war and is not needed to deter an intentional attack, we should not build it. … Certain nuclear weapons, such as … the [intercontinental ballistic missile], carry higher risks of accidental war that, fortunately, we no longer need to bear. We are safer without these expensive weapons, and it would be foolish to replace them..(14)General George Lee Butler, the former Commander-in-Chief of the Strategic Air Command and subsequently Commander-in-Chief of the United States Strategic Command, said, I would have removed land-based missiles from our arsenal a long time ago. I’d be happy to put that mission on the submarines. So, with a significant fraction of bombers having a nuclear weapons capability that can be restored to alert very quickly, and with even a small component of Trident submarines—with all those missiles and all those warheads on patrol—it’s hard to imagine we couldn’t get by..(15)While a sudden bolt from the blue first strike from a near-peer nuclear adversary is a highly unlikely scenario, extending the Minuteman III would maintain the purported role of the intercontinental ballistic missile leg of the triad to absorb such an attack.3.Statement of policy on service life of Minuteman III intercontinental ballistic missiles and pause in development of ground-based strategic deterrent programIt is the policy of the United States that—(1)the operational life of the Minuteman III intercontinental ballistic missiles can be safely extended until at least 2040; and(2)the research, development, testing, and evaluation of the ground-based strategic deterrent program can be paused until 2031.4.Prohibition on use of funds for ground based strategic deterrent program and W87–1 warhead modification program(a)ProhibitionNone of the funds authorized to be appropriated or otherwise made available for any of fiscal years 2022 through 2031 may be obligated or expended for the ground-based strategic deterrent program (including with respect to supporting infrastructure) or the W87–1 warhead modification program, and such funds authorized to be appropriated for the W87–1 warhead modification program that are unobligated as of the date of the enactment of this Act may not be transferred or reprogrammed.(b)TransferThe Secretary of Defense shall transfer the amounts made available for the Department of Defense for the research, development, testing, and evaluation of the ground-based strategic deterrent program that are unobligated as of the date of the enactment of this Act to the Secretary of the Air Force for such purposes as the Secretary of the Air Force determines appropriate. Amounts so transferred shall be merged with and be available for the same purposes as the amounts to which transferred.5.Life extension of Minuteman III intercontinental ballistic missiles(a)Life extension programBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall carry out a life extension program of Minuteman III intercontinental ballistic missiles to extend the life of such missiles to 2040.(b)Elements of programIn carrying out the life extension program under subsection (a), the Secretary shall ensure the following:(1)The program will incorporate new and necessary technologies that could also be incorporated in the future ground-based strategic deterrent program, including with respect to technologies that—(A)increase the resilience against adversary missile defenses; and(B)incorporate new nuclear command, control, and communications systems.(2)The program will use nondestructive testing methods and technologies similar to the testing methods used by the Navy for Trident II D5 submarine launched ballistic missiles to reduce destructive testing.